I concur with the majority's denial of appellant's first and third assignments of error. I disagree with the majority's determination that appellant's second assignment of error has merit. As to that determination, I respectfully dissent.
The trial court did re-evaluate the 60(B) motion. This is reflected in the trial court's ruling that appellant's motion for relief from judgment "is still denied."  (Emphasis added.)  The majority sees the trial court's statement "there are no new matters which should be contemplated" as a failure by the trial court to re-evaluate the motion. I disagree. The trial court's statement merely reflects that in re-evaluating the 60(B) motion, the trial court found no reason for a change in its prior decision. This is precisely what this court instructed the trial court to do in Dubeansky II. Therefore, appellant's second assignment of error is without merit.
For these reasons, I would affirm the trial court's ruling.